           Case 5:17-cr-00195-D Document 80 Filed 07/29/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA.                     )
     Plaintifi                                )
                                              )
     vs.                                      )          Case No. CR- l7- I 95-l)
                                              )
RALPH ALLEN LEE SHORTEY,                      )
     Defendant.                               )
                                              )
     and                                      )
                                              )
OKIAHOMA PUBLIC EMPLOYEES                     )
RETIREMENT SYSTEM.                            )
and its successors or assigns,                )
     Gamishee.                                )

                  AMENDED APPLICATION FOR POST-JUDGMENT
                           WRIT OF GARNISHMENT

       Plaintiff, IJnited States of America, hereby requests the Court pursuant to 28 tJ.S.C.

$ 3205 to issue a Writ ol- Garnishment directed        to:   Oklahoma Public Employees

Retirement System, at P.O. Box 53007, Oklahoma City,          OK   73152-3007.

       Based on information and belief. the United States believes that the Gamishee has

possession, custody or control of property in which the Defendant has a substantial non-

exempt interest. including an interest in deferred compensation arrangements such as,

pension, profit-sharing, 40I(k), SEPs, IRAs, and/or similar plans. The narne and

address of the Garnishee or its authorized agent is:

                 Oklahoma Public Employees Retirement System
                 P.O. Box 53007
                 Oklahoma City, OK 73152-3007

       In support of its Application. the United States would show the Couft as fbllou,s:
          Case 5:17-cr-00195-D Document 80 Filed 07/29/19 Page 2 of 2




          Defendant's Name:                 Ralph Allen Lee Shortey
          Date of Judgment:                  September 17,2018
          Nature of Judgment:                Criminal Judgment
          JVTA Amount:                       $5,000.00
          Special Assessment Amount:         s 100.00

          Restitution Amount:               $   12s,850.00
          Total Judgment Amount:            $   130,950.00
          Amount of Post-Judgment
          Interest Accrued to Date:         $0.00
          Total Amount Still Owing:         $t24,s56.69

       More than 30 days prior to this Application, the United States made demand on the

Defendant for the total amount still owing. Despite this demand. the Defendant has not

paid the amount still owing.

       Dated   this   &4       day   of   Jul4-
                                            a                .2ots.
                                                Respectfully submitted,

                                                TIMOTHYJ. DOWNING
                                                UNITED STATES ATTORNE,Y


                                                        S
                                                OBANo.       10778
                                                Assistant United States Attorney
                                                210 Park Avenue, Suite 400
                                                Oklahoma City, OK 73102
                                                (40s)ss3-8700          FAx: (40s) 553-888s
                                                E-mail: Kay. Sewell@usdoi .sov
